DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed July 6, 2022 has been entered.  Claims 1, 4, 9, 10, 12-14, 16, and 17 have been amended.  Claims 8, 11, and 20 have been cancelled.  New Claims 21-23 have been added.  As such, Claims 1-7, 9, 10, 12-19, and 21-23 are currently pending in the application.

Election/Restrictions
Newly submitted Claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 22 recites that the polymer fraction B comprises a meltblown polypropylene resin.  However, Claim 3 was originally presented and requires that the fiber have a spunbond configuration.  Since a meltblown fiber and a spunbond fiber have distinct features and characterizations, which are not immediately considered obvious variants of one another, the submission of Claim 22 constitutes a non-elected embodiment, by original presentation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and M.P.E.P. § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 12-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0335498 to Hansen et al. (“Hansen”) in view of International Application Publication No. WO 2009/027021 to Schlag et al. (an English translation obtained from the European Patent Office website will be referred to in this Office Action) (“Schlag”).
With regard to Claims 1-3, Hansen discloses a spunbond nonwoven fabric comprising crimped multi-component fibers having a first component and a second component.  See, e.g., Abstract, entire document.  The first component and the second component are different because the first component comprises a first polymer A whereas the second component comprises a blend of the first polymer A with a second polymer B, wherein the melt flow rate of polymer A is at least 25% higher than the melt flow rate of polymer B.  Paragraph [0005].  Hansen discloses an embodiment wherein the first component comprises Exxon 3155 (polypropylene having an MFR of 35 g/10 min.) and the second component comprises a blend of Exxon 3155 with HP552R (polypropylene having an MFR of 25 g/10 min.).  Table 1.  Hansen does not disclose that the first polymeric material comprises a blend of polyolefin fraction A and a polyolefin fraction B, wherein the first polymeric material comprises 0.5 to 12% by weight of polymer fraction B, and wherein the MFR-ratio between MFR-B and MFR-A is from 15:1 to 100:1.  Schlag is also related to the manufacture of spunbond fibers comprising olefin-based polymers.  See, e.g., Abstract, paragraph [0001], entire document.  Schlag teaches that fiber spinning can be improved by utilizing a plastic blend of two polypropylenes, wherein the first polypropylene has an MFR in the range of 35 to 60 g/10 min. and the second polypropylene has an MFR in the range of 300 to 3000 g/10 min.  Paragraphs [0010] and [0011].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Schlag teaches that the second polypropylene having the higher MFR is present in an amount of 1% to 10% by weight, and that the total amount of both first and second polypropylene materials is at least 90%.  Paragraphs [0010] and [0012].  Schlag discloses that such a polymer blend is suitable for use in multi-component filaments.  Paragraph [0013].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the first polyolefin composition disclosed by Hansen with a polyolefin fraction A and a polyolefin fraction B, wherein the first polymeric material comprises 0.5 to 12% by weight of polymer fraction B, and wherein the MFR-ratio between MFR-B and MFR-A is from 15:1 to 100:1, because Schlag teaches that such a formulation blend is well known and suitable for use in forming multi-component spunbond filaments, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).
With regard to Claim 4, Hansen does not disclose the fiber property related to average free crimp percentage.  Nonetheless, it is reasonable to presume that the property, as claimed, would be inherent to the material disclosed by the combined teachings of Hansen with Schlag.  Support for the presumption is found because the combination of references utilizes similar materials in similar amounts, i.e. propylene-based polymer component A having the claimed MFR along with propylene-based polymer component B having the claimed MFR, spun in a similar manner, i.e. side-by-side spunbond fiber configurations, to make a similar product, i.e., high loft nonwoven layers having low density.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  In the alternative, adjusting the average free crimp percentage of the fibers of Hansen is an obvious modification.  Hansen teaches that the average crimp diameter of the multicomponent fibers can range from 50 to 500 microns, preferably 80 to 125 microns, paragraph [0048], and that the fiber diameter of the multicomponent fibers can range from 15 to 35 microns.  Paragraph [0049].  Adjusting the average free crimp percentage would be a simple matter of modifying these known result effective variables.  See, e.g., In re Boesch, 617 F.2d 272 (CCPA 1980).  With regard to Claim 5, Hansen discloses that the fibers are helically crimped.  Paragraphs [0009] and [0103] and Figures 3-5.  With regard to Claim 6, Hansen discloses the fiber components are in a side-by-side configuration.  Paragraph [0082].  With regard to Claim 7, Hansen discloses that the fiber components can be in an eccentric sheath/core configuration.  Paragraph [0024].  With regard to Claim 9, Schlag teaches that the polymer fraction A comprises polypropylene and the polymer fraction B comprises polypropylene.  Paragraph [0011].  With regard to Claims 10 and 12, Schlag teaches that the second polypropylene having the higher MFR is present in an amount of 1% to 10% by weight, and that the total amount of both first and second polypropylene materials is at least 90%.  Paragraphs [0010] and [0012].  With regard to Claim 13, Hansen discloses the polyolefins should be provided with a polydispersity within the range of 3 to 10.  Paragraph [0038].  With regard to Claim 14, Hansen teaches first component of the side-by-side configuration comprises a polypropylene having an MFR of 35 g/10 min. and the second component comprises a blend of two polypropylene polymers having an MFR of 35 g/10 min. and 25 g/10 min., respectively.  Example 4.  With regard to Claim 15, given that the MFR of the polymer fraction B is at least 15 times higher than the MFR of the polymer fraction A in the blend disclosed by Schlag, it is reasonable to presume that the first polypropylene has a lower degree of crystallinity compared to the second polypropylene, given the inverse relationship between a polymer MFR and a polymer crystallinity.  With regard to Claim 16, Hansen discloses the fibers are formed into a spunbond layer having a thickness of 0.34 mm and a bulk density of 45 kg/m3.  Table 2, Example 6.  With regard to Claims 18 and 19, Hansen discloses a second nonwoven layer, in the form of another spunbond fabric (or meltblown fabric), can be combined with the high loft spunbond layer, and that the density of the second nonwoven layer is larger than that of the high loft spunbond layer.  Paragraph [0015]; see also Figure 1.  With regard to Claim 21, Hansen discloses that “[s]uitable thermoplastic polymers comprise polyolefin polymers.  Suitable polyolefin polymers for both A and B comprise polypropylene (PP) and polyethylene (PE) polymers and copolymers and blends thereof.”  Paragraph [0028].  As such, the person having ordinary skill in the art is apprised that substitution of a polypropylene with a polyethylene is well known in the spunbond fiber art.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to utilize polyethylene in place of polypropylene for one or more components of the polymer blend, given that Hansen establishes that the two are both suitable for the application, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Schlag as set forth with respect to Claim 16, and further in view of U.S. Patent Application Publication No. 2018/0002850 to Hansen et al. (“Hansen II”).
The combination of Hansen with Schlag does not disclose the bonded area of the nonwoven fabric.  Hansen II is also related to high loft spunbond nonwoven web.  See, e.g., Abstract, entire document.  Hansen II teaches that “the bond pattern introduced by the calendering rolls comprises a bond area of 10-16% and/or a dot density of 20-45 dots/cm2 and/or a dot size of 0.35-0.55 mm2 per dot to leave enough room for as many crimped fibers to pop out of the structure as possible.”  Paragraph [0020].  It would have been obvious to a person having ordinary skill in the art to provide the spunbond nonwoven fabric disclosed by Hansen combined with Schlag with a first plurality of discrete bond sites having an average distance between said bond site of 1 mm to 10 mm with crimped portions located between the bond sites in order to provide a spunbond nonwoven fabric suitable for use in hygiene products, as shown to be known in the art by Hansen II.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose that the first polymeric material consist of the first polypropylene and the second polypropylene and the second polymeric material consist of the first polyethylene that is provided in neat form.

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Hansen and Schlag fails to teach the first polymeric material comprises a blend of a first polyolefin fraction A having a MFR-A and a polyolefin fraction B having a MFR-B, wherein the MFR-B:MFR-A ratio is 15:1 to 100:1, and wherein the first polymer material comprises 0.5 to 12% by weight of the polyolefin fraction B.  The Examiner disagrees.  Schlag teaches that fiber spinning can be improved by utilizing a plastic blend of two polypropylenes, wherein the first polypropylene has an MFR in the range of 35 to 60 g/10 min. and the second polypropylene has an MFR in the range of 300 to 3000 g/10 min.  Paragraphs [0010] and [0011].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Schlag teaches that the second polypropylene having the higher MFR is present in an amount of 1% to 10% by weight, and that the total amount of both first and second polypropylene materials is at least 90%.  Paragraphs [0010] and [0012].  Schlag discloses that such a polymer blend is suitable for use in multi-component filaments.  Paragraph [0013].  As such, the use of the blend described by Schlag would be prima facie obvious to use in the multicomponent fiber disclosed by Hansen.
Applicant argues that the combination of Hansen and Schlag fails to teach the second component comprising a polymeric material formed from a polyethylene, as recited in Claims 1 and 16.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second component being formed from polyethylene) are not recited in the rejected Claims 1 and 16[.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  To the extent that such a feature is recited in Claim 21, the Examiner notes that Hansen discloses that “[s]uitable thermoplastic polymers comprise polyolefin polymers.  Suitable polyolefin polymers for both A and B comprise polypropylene (PP) and polyethylene (PE) polymers and copolymers and blends thereof.”  Paragraph [0028].  As such, the person having ordinary skill in the art is apprised that substitution of a polypropylene with a polyethylene is well known in the spunbond fiber art.  To the extent that the polyethylene feature is described in additional detail in Claim 23, the Examiner notes that Claim 23 is currently indicated as being allowable if amended to be put into independent form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789